Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art, Jadrich et al. (US Pub. 2007/0272873), a radiation detection device (Figure 1) comprising: a radiation detection panel (200; Figure 2); a supporting member having a first surface and a second surface being opposite to the first surface, wherein the radiation detection panel is provided at a side of the first surface (stiffener 210 is opposite to heat sink 228 and collectively comprise the supporting member, with detector array 208 is affixed to upper surface of stiffener 210; para 0046); a power supply unit that supply operating electric power of the radiation detection panel (battery pack 224); a housing that accommodates the radiation detection panel, the supporting member, and the power supply unit (upper housing 202); and a holder portion which is provided on the second surface of the supporting member and to which the power supply unit is attached (compartment 226 of lower housing 204), and the bottom of the housing has an opening portion through which the concave portion is exposed (bottom of lower housing 204 includes a concave portion adapting compartment 226).
Jadrich does not specify wherein the power supply unit is detachably attached.  Kim teaches a portable x-ray detector comprising a detection panel having a backing housing 60 detachably fixed to a rear surface of the detection panel 50, the backing housing 60 having a power pack B (Figs 4-5; 0032-0042), with the advantage of increasing the usage time and space limits associated with conventional detection systems (para 0018).  
Jadrich does not disclose first and second power supply units, with a first supply arranged within the housing.  Ohta discloses a radiation detection system comprising an electronic cassette 40 having a 
The prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the holder portion comprises a pair of frames that protrude toward a bottom of the housing which faces the second surface of the supporting member and a concave portion that is provided between the pair of frames and is capable of accommodating the second power supply unit, and the bottom of the housing has an opening portion through which the concave portion is exposed to an outside of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884